Citation Nr: 9921421	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from June 1966 
to June 1970, including service in the Republic of Vietnam.

In March 1998 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran timely appealed to the Board of Veterans' Appeals 
(Board).  In March 1999, he testified at a hearing at the RO in 
support of his claim.


REMAND

The veteran has alleged that he has PTSD as a result of 
experiencing stressful events in service, such as:  (1) exposure 
to sniper fire while traveling to bases and field positions by 
jeep, and (2) being stationed at a base which was located close 
to a communications facility which was subjected to frequent 
mortar attack.

The veteran's service personnel records indicate he was stationed 
in Vietnam during the war from July 1969 to July 1969.  Evidence 
of record also indicates that the veteran's primary military 
occupational specialty (MOS) was personnel specialist.  As a 
result of his service in Vietnam, the veteran received the 
National Defense service medal, the Vietnam Service Medal with 
four Bronze Service stars, the Vietnamese Campaign Medal, two 
overseas service bars, and a Good Conduct Medal.  Another award 
that he received was the expert badge with rifle bar for 
proficiency using the M-14 weapon.

The veteran testified before a hearing office at the Buffalo RO 
in March 1999.  He explained that he was assigned to the 58th 
Field Depot Qui Nhon First Logistics Command, an assignment he 
was given because he had Secret Clearance.  The veteran described 
his primary duty as tracking down soldiers who were not accounted 
for in Vietnam.  This required him to make frequent trips by jeep 
out into the field.  The veteran reports that he came under enemy 
sniper fire nine times while traveling between his base and other 
units.  The veteran testified that he was never injured, but that 
on at least one occasion the jeep he was driving sustained bullet 
hits.  The veteran testified that no incident reports were ever 
filed to document these occurrences because "[T]he attitude that 
everyone had there was no one cares and the paperwork is a pain, 
all the comments were made was make ten copies and file it so 
there was an attitude in the whole area just don't say anything 
and just write it off."  The veteran also testified that his 
base, the 58th Field Depot, was in close proximity to another 
unit that repeatedly was subjected to enemy mortar attacks.  The 
veteran offered the name of only one individual, Denver Hanaka, 
as someone he knew in Vietnam who might be able to verify some of 
his reported experiences.    

The veteran's file contains a diagnosis of PTSD.  The veteran 
received counseling at the PTSD Clinic at the VA Medical Center 
(VAMC) in Canandaigua, New York.  A Treatment and Evaluation 
Summary by Staff Psychologist Gary Warner, covering January to 
November 1998, diagnosed the veteran "as meeting the criteria 
for PTSD, in partial remission."  This diagnosis was based, in 
part, on the self-reported sniper and mortar attacks mentioned 
above.  The Board would emphasize, however, that service 
connection for PTSD requires not only medical evidence 
establishing a clear diagnosis of the condition, but also 
credible evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressors.  
See 38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy" as established by recognized military 
combat citations or other official records.  See, e.g., Hayes v. 
Brown,  5 Vet. App. 60, 66 (1993), Doran v. Brown 6 Vet. 
App. 283, 289 (1994).  If VA determines the veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further development 
or corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but that 
the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The evidence currently of record does not clearly establish that 
the veteran engaged in combat with the enemy.  The service 
personnel records associated with the file indicate that he 
served in Vietnam, but the evidence does not reflect that he 
received any military awards or decorations evincing combat duty.  
Hence, corroboration of the occurrence of the claimed in-service 
stressful events is necessary. 

In this case, the RO did not undertake any development to attempt 
to independently corroborate the veteran's claimed stressors.  
Rather, given the veteran's assertions (to include that that in-
service events he claimed were stressful were not reported 
through official channels), the RO denied the veteran's claim on 
that basis that there was no confirmed diagnosis of PTSD, and 
that the evidence available for review was inadequate to 
establish that a stressful experience occurred.  However, the 
veteran testified during his hearing that he was in the process 
of compiling additional information from his files and 
recollections.  

In light of the foregoing, the Board finds that the veteran 
should be given an opportunity to submit evidence corroborating 
the stressors he has already alleged he experienced in service 
(to include written statements from fellow service-members and/or 
others who have knowledge of the events), and to provide 
additional evidence concerning any other stressful events (to 
include alleged combat action) during service that may be 
independently corroborated, through, among other sources, the 
United States Armed Services Center for Research of Unit Records 
(Unit Records Center).  

Further, if either the veteran's participation in combat, or 
particular stressful experiences are corroborated, then he should 
undergo evaluation by a VA psychiatrist to determine whether he, 
in fact, currently suffers from PTSD as a result of his verified 
in-service stressful experiences.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  It is critically important that the psychiatrist 
who is designated to examine the veteran on remand be given an 
opportunity to review all of the relevant medical and other 
evidence on file, so the opinion the VA examiner gives is a fully 
informed one that takes into account the veteran's entire medical 
history and circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO should contact the veteran 
and ask him to provide a comprehensive 
statement concerning as much detail 
and information as possible concerning 
the specifics (i.e., the who, what, 
when and where facts) of all the 
combat action and stressful events 
that he alleges he experienced while 
in the military.  It is essential that 
his statement include a full, clear 
and understandable description of the 
events in question, and that it 
contains identifying information 
concerning any other individuals whom 
purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed, whether he 
personally witnesses their injuries or 
death, or learned of their tragedies 
through other means.  When identifying 
these individuals, the veteran must 
provide their full names, ranks, and 
unit designations to the company 
level.  He also must provide any 
information he has concerning other 
units that were involved, or any other 
identifying detail such as the best 
estimate of the date that the alleged 
incidents occurred, and the type and 
location of the incidents, etc.  The 
veteran is hereby informed that the 
Court has held that asking him to 
provide underlying facts, such as the 
names of the individuals involved or 
the dates and the places where the 
claimed events occurred, does not 
constitute either an impossible or 
onerous burden.  Wood, 1 Vet. App. at 
193.  The veteran also should submit 
to the RO any statements from former 
service comrades (to include Denver 
Hanaka), preferably, or other 
individuals who can corroborate his 
claimed combat/stressful experiences 
in-service.

2.  If it is determined that the 
veteran has submitted sufficient 
information to corroborate any of his 
claimed in-service stressful 
experiences, the RO should skip the 
development requested in paragraphs 3 
and 4, and proceed with paragraph 5.  
If it is determined that he has 
submitted sufficient information to 
conduct a meaningful and worthwhile 
search for evidence to corroborate his 
allegations that he engaged in combat 
or had stressful experiences while in 
service, then the RO should do so 
through all appropriate means, as 
indicated below.  However, if the 
veteran fails to respond or is unable 
or unwilling to provide information 
sufficient to permit a meaningful 
search for information to corroborate 
his alleged combat/stressful 
experiences, the claims file should 
clearly be documented to that effect, 
the RO should skip the development 
requested in paragraphs 3 through 6 
and proceed with that requested in 
paragraph 7.

3.  The RO's efforts to corroborate 
the veteran's claimed combat/stressful 
experiences, should include, but are 
not limited to, contacting the 
National Archives and records 
Administration (NARA) and the United 
States Armed Services Center for 
Research on Unit Records (Unit Records 
Center) at 7798 Cissna Road, Suite 
101, Springfield, VA 22150.  This may 
require that the RO first obtain 
morning reports and/or similar types 
of clarifying evidence from the NPRC, 
or from similar sources, and that the 
RO submit this information with any 
that is provided by the veteran, or 
others acting on his behalf, for 
consideration.

4.  Following receipt of a response 
from the Unit Records Center, and/or 
any other entity that is contacted, 
the RO should prepare a report 
detailing the nature of any combat 
action (to which a purported stressor 
is related) and/or other stressful 
experience(s) that it has determined 
are established by the record.  This 
report is then to be added to the 
claims file.  If no combat action 
(referred to above) or specific 
stressful experience been verified, 
then the RO should state so in its 
report, skip the development requested 
in paragraphs 5 and 6, and proceed 
with the development requested in 
paragraph 7.

5.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist to 
determine whether it is at least as 
likely as not that his PTSD is a 
result of a stressor that occurred 
coincident with his service in the 
military.  Towards this end, the RO 
should provide to the examiner the 
report described in paragraph 4, 
above, and the examiner must be 
instructed that only the corroborated 
combat action/stressor(s) referred to 
there may be considered for the 
purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to 
be established by the RO.  Similarly, 
if a diagnosis of another type of 
psychiatric illness is deemed 
appropriate, whether in lieu of in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, 
as well as comment upon the 
relationship, if any, between that 
diagnosis and PTSD.

It is imperative that the claims 
folder, containing all evidence 
relevant to the case (including a 
copy of this REMAND), be provided 
to the VA psychiatrist who is 
designated to examine the veteran, 
so that the examiner can review 
the veteran's pertinent medical 
history and circumstances.  The 
report of the examination must include 
the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the 
veteran's claims folder.

6.  The RO should review the report of 
the examination to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the 
report does not contain sufficient 
information or is deficient in any 
other respect, then it should be 
returned as inadequate, and any 
necessary corrective action should be 
undertaken.  See 38 C.F.R. § 4.2.

7.  After completion of the relevant 
development above, and after 
undertaking any additional development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim 
for service connection for PTSD on the 
basis of all pertinent evidence of 
record, and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its decision, citing to 
all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

8.  If the benefit requested by the 
veteran continues to be denied, then 
he should be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's intent to 
imply whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 (1994), 
38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedural Manual, M21-
1, Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


